Case 8:21-mc-00046-JSM-AEP Document 9 Filed 08/04/21 Page 1 of 2 PageID 46




                        UNITED STATES DISTRICT COURT
                         MIDDLE DISTRICT OF FLORIDA
                               TAMPA DIVISION


   MATTHEW ORSO AS SUCCESSOR TRUSTEE
   TO KENNETH D. BELL IN HIS CAPACITY
   AS COURT-APPOINTED RECEIVER FOR
   REX VENTURE GROUP, LLC,
   d/b/a ZEEKREWARDS.COM,

                Plaintiff,

   v.                                                 Case No. 8:21-mc-46-JSM-AEP

   RYSZARD DUNKOWSKI,

                Defendant.
                                          /

                                         ORDER

          Pursuant to Federal Rule of Civil Procedure 4.1, Plaintiff Nationwide

   Judgment Recovery, LLC, as Assignee of Matthew Orso as Successor Trustee to

   Kenneth D. Bell in His Capacity as Court-Appointed Receiver For Rex Venture

   Group, LLC, D/B/A ZEEKREWARDS.COM (“Plaintiff”), requests that the

   Court specially appoint any employee or agent of ABC Legal, who is otherwise

   legally permitted to effectuate service of process under applicable law, to serve the

   court-ordered writs in this matter upon the garnishees. Federal law governs who

   may serve a writ of garnishment. See Fed. R. Civ. P. 69(a)(1) (“The procedure ... in

   proceedings supplementary to and in aid of judgment ... must accord with the

   procedure of the state where the court is located but a federal statute governs to the

   extent it applies.”). The Federal Rules have the “force and effect” of a federal
Case 8:21-mc-00046-JSM-AEP Document 9 Filed 08/04/21 Page 2 of 2 PageID 47




   statute. See Sibbach v. Wilson & Co., 312 U.S. 1, 13 (1941) (stating a federal rule

   established within the power delegated to the Supreme Court “has the force of a

   federal statute”). In turn, the Federal Rules permit the appointment of a special

   process server to deliver a writ of garnishment like the one at issue here. See Fed.

   R. Civ. P. 4.1 (“Process-other than a summons under Rule 4 or a subpoena under

   Rule 45-must be served by a United States marshal or deputy marshal or by a person

   specially appointed for that purpose.”); see also Sumner v. Garner, No. 6:18-CV-40-

   ORL-28GJK, 2019 WL 6716193, at *1 (M.D. Fla. Dec. 9, 2019); Francois v.

   Washmonbo, Inc., No. 05-23368-CIV, 2008 WL 2694752, at *2 (S.D. Fla. July 8,

   2008). Accordingly, this Court authorizes any employee or agent of ABC Legal,

   who is otherwise legally permitted to effectuate service of process under applicable

   law, to serve the writs of garnishment on the garnishees in this matter.

           DONE AND ORDERED in Tampa, Florida, on this 4th day of August

   2021.




   cc: Counsel of Record




                                            2
